             IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE MIDDLE DISTRICT OF GEORGIA
                         ALBANY DIVISION
IN RE:                             :
                                   :
THRUSH AIRCRAFT, INC.,             : Chapter 11 Case No. 19-10976-AEC
                                   :
               Debtor.             :
                                   :


                                CERTIFICATE OF SERVICE

       This is to certify that on this day I served the Notice of Hearing on Utilities Motion and

Notice of Offer of Adequate Assurance of Payment for Utility Service Pursuant to 11 U.S.C.

§366 (Dkt. 51) by depositing same in the United States Mail with proper postage affixed thereon

to ensure delivery upon all parties on the attached matrix and on the following:


                                   Georgia Power Company
                              c/o Kevin Pearson, Registered Agent
                             241 Ralph McGill Blvd NE, Bin 10180
                                  Atlanta, Georgia 30308-3374

                                          Windstream
                              c/o Registered Agent Solutions, Inc.
                            900 Old Roswell Lakes Pkwy, Suite 310
                                    Roswell, Georgia 30076

                                         City of Albany
                                  c/o Mary Ann Petty, Director
                                        401 Pine Avenue
                                     Albany, Georgia 31701


       This 13th day of September, 2019.

                                                     /s/ Matthew S. Cathey
                                                     Matthew S. Cathey
                                                     Georgia Bar No. 759547
Stone & Baxter, LLP
577 Mulberry Street, Suite 800                                         Proposed Counsel for Debtor
Macon, Georgia 31201
(478) 750-9898; (478) 750-9899 facsimile
mcathey@stoneandbaxter.com
G:\CLIENTS\Thrush Aircraft\First Day Motions\COS on NOH on Utilities Motion (09.13.19).docx
